Citation Nr: 0006256	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  99-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether the appellant is entitled to Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1962 to January 
1982.  The veteran died on June [redacted], 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 letter from the St. 
Petersburg, Florida VA Regional Office, which denied VA death 
benefits. 


REMAND

The Board notes that the claimant, in a VA Form 21-4138 dated 
in January 2000 and received at the Board in February 2000, 
indicated that she would appear before a Member of the Board 
at a hearing at a local VA office.  Accordingly, this case is 
REMANDED to the RO for the following:

The RO should schedule the claimant for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the claimant of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The claimant is free to submit any additional evidence 
she desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the claimant until she is notified.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



